Citation Nr: 0618115	
Decision Date: 06/20/06    Archive Date: 06/27/06

DOCKET NO.  93-24 337	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for chloracne.

3.  Entitlement to service connection for chronic dizziness.

4.  Entitlement to service connection for a right knee 
disorder.

5.  Entitlement to service connection for a left knee 
disorder.

6.  Entitlement to service connection for osteomyelitis.

7.  Entitlement to an increased rating for multiple sebaceous 
cysts with hydradenitis suppurativa, currently evaluated as 
30 percent disabling.

8.  Entitlement to a temporary total rating under 38 C.F.R. 
§ 4.29 (2005) based on a period of hospitalization from 
February 4, 1981, to May 1, 1981.


REPRESENTATION

Appellant represented by:	Darla J. Lilley, Attorney at 
Law


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The veteran served on active duty from March 1964 to March 
1966.

This appeal comes before the Board of Veterans' Appeals 
(Board) from rating decisions of the New York, New York, 
Regional Office (RO) of the United States Department of 
Veterans Affairs (VA).  The claim of entitlement to service 
connection for PTSD was previously before the Board in 
February 2000 and was remanded for further development. 

As noted below, this appeal is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  
Consistent with the instructions below, VA will notify you of 
the further action that is required on your part. 


REMAND

In May 2005, the veteran's request to reschedule his hearing 
before a Veterans Law Judge at the local VA Office was 
granted.  He was not thereafter scheduled for a hearing.  
Accordingly, a remand to schedule a travel board hearing at 
the RO is required.  See 38 C.F.R. § 20.703 (2005).

To ensure compliance with due process requirements, this case 
is REMANDED for the following actions:

The RO should schedule a hearing for the 
veteran before a Veterans Law Judge at the 
local VA Regional Office.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion, either legal or 
factual, as to the ultimate disposition of the remanded 
issues.  No action is required by the veteran until he 
receives further notice, but he may furnish additional 
evidence and argument while the case is in remand status.  
Kutscherousky v. West, 12 Vet. App. 369 (1999); Booth v. 
Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).


_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2005).

